 

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

FEB 18 2020

CLERK, U.S. DISTRICT CGURT
EASTERN DISTRICT OF calf the
ey

 

DEPUTY CLERK Vv" —

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 5:20-MJ-00004-1-JLT
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
TIRSO GARCIA-VALDEZ, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Mark A. Broughton be appointed to represent the above
defendant in this case effective nunc pro tunc to February 18, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 2/18/2020

 

LK OLD

HON. SHEILA K.OBERTO ~*~
United States Magistrate Judge

 

 
